NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MINGSHU LI,                                     No.    15-70729

                Petitioner,                     Agency No. A087-886-458

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 30, 2021 **


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Mingshu Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      An IJ who seeks corroborative evidence “must give the applicant notice of

the corroboration that is required and an opportunity either to produce the requisite

corroborative evidence or to explain why that evidence is not reasonably

available.” Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011). Li was

represented by counsel and there were multiple hearings over the course of more

than a year at which the IJ requested corroborative evidence and Li had

opportunities to provide it or explain why she could not. In that context, the

agency did not err in faulting Li for the lack of corroborating evidence. See id. at

1094 (“Although it would be desirable for an IJ to ask whether there is a reason

that an applicant fails to provide the corroborative evidence that he has been asked

to produce, the continuance and the hearing itself provides an applicant represented

by counsel with the statutorily required opportunity.”).

      In the absence of corroborative evidence, the record does not compel the

conclusion that Li established her eligibility for asylum or withholding of removal.

See id. at 1094 & n.17. The record also does not compel the conclusion that it is

more likely than not Li would be tortured by or with the consent or acquiescence of


                                          2                                      15-70729
the government if returned to China. See id. Thus, Li’s claims for asylum,

withholding of removal, and CAT protection fail.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    15-70729